DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/JP2019/024638, being filed on June 21, 2019.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/254,512, filed on December 21, 2020.

Information Disclosure Statement
The information disclosure statement filed December 21, 2020 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on December 21, 2020.  These drawings are approved.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in line 1, the abstract recites the terms “Disclosed is a …..”, which is improper language for the abstract.  The applicant should delete the terms to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doo et al (Pat Num 9,241,428, herein referred to as Doo).  Doo discloses a power invertor assembly comprising a terminal block that provides a surface mounting that supports for a DC bus bar (Col 5, lines 7-8).  Specifically, with respect to claim 1, Doo discloses a  terminal block (Figs 13-15) comprising a plurality of bus bars (202, 204, 206, Fig 13) that include overlap portions (Fig 13) and that overlap each other at the overlap portions (Fig 13) and an insulating middle cover (located at 205 & 207, Col 7, lines 29-41) disposed between the overlap portions of the plurality of bus bars (202, 204, 206), wherein each of the plurality of bus bars (202, 204, 206) are provided with a plurality of terminals (226, 230, 234, respectively) exposed from the middle cover (located at 205, 207, Col 7, lines 29-41), at positions different from the overlap portions (Fig 13), and the plurality of terminals (226, 230, 234, respectively) are disposed at positions radially spaced apart from the overlap portions (Fig 13, Col 7, lines 58-60).  With respect to claim 2, Doo discloses that an insulating outer cover (258) is mounted to one of the plurality of bus bars (202, 204, 206) that is located outermost in an overlapping direction in which the overlap portions are overlapped (Fig 17).  With respect to claim 5, Doo discloses a conductive path (Fig 17) comprising the terminal block (Fig 13) comprising a plurality of routing conductive paths (238, 240, 242, respectively) disposed on one routing path (Fig 13) and a plurality of lead-out conductive paths (228, 232, 236, respectively) disposed in locations different from the one routing path (Fig 13), wherein the plurality of routing conductive paths (238, 240, 242, respectively) are connected to the plurality of lead-out conductive paths (228, 232, 236, respectively) via the terminal block (Fig 17).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Doo (Pat Num 9,241,428, herein referred to as Doo) in view of Nakayama (Pat Num 2014/0158396).  Doo discloses a power invertor assembly comprising a terminal block that provides a surface mounting that supports for a DC bus bar (Col 5, lines 7-8), as disclosed above with respect to claims 1-2.
	While Doo discloses an insulating outer cover (258) is mounted to one of the plurality of bus bars (202, 204, 206), Doo doesn’t necessarily disclose the middle cover is formed as a single piece with at least one side of the outer cover via a hinge having flexibility (claim 3), nor the middle cover is coupled to at least one side of the outer cover by a coupling portion (claim 4).
	Nakayama teaches an insulating bus bar cover (Fig 13) that is attachable to bus bar between cell groups, wherein the bus bars can be exposed from insulating material during attachment between cells and covered by the insulating material after attachment of the bus bars (Paragraph 7).  Specifically, with respect to claim 3-4, Nakayama teaches a plurality of bus bars (2a, 21) comprising a bus bar cover (5), wherein the bus bar cover (5) is a single piece (Fig 13) and comprising a main body portion (51), hinge portions (52) that connect the main body portion (51) to the outer cover portion (53, Paragraph 98).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the insulating cover and insulation outer cover of Doo to comprise the single piece bus bar cover configuration as taught by Nakayama because Nakayama teaches that such a configuration provides teaches an insulating bus bar cover (Fig 13) that is attachable to bus bar between cell groups, wherein the bus bars can be exposed from insulating material during attachment between cells and covered by the insulating material after attachment of the bus bars (Paragraph 7) and since it has been held that forming in one piece an article which has been formerly been formed in two or more pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S> 164 (1893).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, all of which disclose various terminal blocks. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
May 2, 2022